Name: Council Regulation (EEC) No 3258/81 of 19 October 1981 on the conclusion of the Agreement between the European Economic Community and Malaysia on trade in textile products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/ 119 . 11 . 81 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3258/81 of 19 October 1981 on the conclusion of the Agreement between the European Economic Community and Malaysia on trade in textile products Community and Malaysia on trade in textile products is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Agreement on trade in textile products negotiated between the European Economic Community and Malaysia should be approved, Article 2 ¢ The President of the Council shall give the notification provided for in Article 18 of the Agreement ( 1). Article 3 HAS ADOPTED THIS REGULATION: Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.The Agreement between the European Economic This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1981 . For the Council The President ' P. WALKER (*) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .